        Case 4:19-cv-01120-ACA Document 20 Filed 09/30/19 Page 1 of 5                    FILED
                                                                                2019 Sep-30 PM 03:51
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION
JOSHUA OTWELL, et al.,                   )
                                         )
      Plaintiffs,                        )
                                         )
v.                                       )   Case No.: 4:19-cv-1120-ACA
                                         )
HOME POINT FINANCIAL CORP,               )
                                         )
      Defendant.                         )

                            SCHEDULING ORDER

      The court enters this order under Federal Rule of Civil Procedure 16(b)
based on the parties’ report of a planning meeting. (Doc. 16). This governs further
proceedings in this action unless modified for good cause shown.

1.    Pleadings and Parties: Unless the party’s pleading may be amended as a
      matter of course pursuant to Federal Rule of Civil Procedure 15(a), the party
      must file a motion for leave to amend. Such motion for leave to amend shall
      state, specifically, those matters the party wishes to add or delete and shall
      contain, attached as an exhibit, the complete and executed amended
      pleading, which is suitable for filing. The motion for leave to amend, with
      the attached amended pleading, shall be served in accordance with Federal
      Rule of Civil Procedure 5.

      No causes of action, defenses, or parties may be added after November 4,
      2019 as to plaintiffs and November 19, 2019 as to defendant.

2.    Discovery Limitations and Deadlines:
      a.     Depositions:                    Maximum of 10 by each party. Each
                                             deposition is limited to a maximum of
                                             7 hours.
             Interrogatories:                Maximum of 30 by any party directed
                                             to any other party.
          Case 4:19-cv-01120-ACA Document 20 Filed 09/30/19 Page 2 of 5




              Requests for Production:        Maximum of 30 by any party directed
                                              to any other party
              Requests for Admission:         Maximum of 30 by any party directed
                                              to any other party.

     b.       Expert Testimony: Unless modified by stipulation of the parties, the
              disclosures of expert witnesses—including a complete report under
              Federal Rule of Civil Procedure 26(a)(2)(B) from any specially
              retained or employed expert—are due:

              From plaintiffs:         by February 14, 2020

              From defendant:          by March 18, 2020


     c.       Supplementation: Supplementation of disclosures and discovery
              under Federal Rule of Civil Procedure 26(e) is due within a
              reasonable period of time after discovery of such information, but all
              such supplementation shall be provided no later than 30 days from
              the close of discovery.
     d.       Deadline: All discovery must be commenced in time to be
              completed by April 17, 2020.

3.   Discovery Motions: Before a party files a motion to compel, a motion to
     quash, or any other discovery-related motion, the parties must seek leave of
     the court to file the motion. Counsel for the moving party must confer in
     person or by telephone with opposing counsel to attempt to resolve their
     disagreements regarding discovery requests. If the parties are unable to
     resolve their dispute in that manner, then the party filing the motion for
     leave of the court shall describe all efforts taken to resolve the disputed
     matter and shall certify in the motion that the parties conferred pursuant to
     this order and were unable to reach an agreement. If an attorney makes a
     good faith effort but is unable to contact opposing counsel, then the attorney
     shall describe in the motion the attorney’s efforts to contact and coordinate
     with opposing counsel. Failure to include a statement of the parties’
     attempt to resolve the matter without the court’s intervention may
     result in an automatic denial of the motion. The motion for leave of the
     court need only include the facts relevant to the dispute. Legal argument
     and/or legal citations are not necessary.

                                          2
      Case 4:19-cv-01120-ACA Document 20 Filed 09/30/19 Page 3 of 5




     If the motion for leave of the court is opposed, opposing counsel may file a
     response within three days. If the non-moving party does not file a response,
     then the court will consider the motion unopposed.

     If the court grants leave, the moving party must file the discovery motion
     within one day. The non-moving party must file a response to the discovery
     motion within seven days.

4.   Dispositive Motions: All potentially dispositive motions and evidentiary
     submissions upon which a party will rely in support of the motion must be
     filed no later than June 24, 2020.

     Briefs in support of dispositive motions must be filed within one business
     day of the filing of the dispositive motion and evidentiary submissions. All
     briefs filed in support of or opposition to dispositive motions must
     contain citations to the evidentiary record by CM/ECF document and
     page number. To the extent that a party responding to a dispositive motion
     relies on evidence to oppose the motion that is not included in the moving
     party’s evidentiary submission, the responding party’s opposition brief must
     be filed within one business day of the filing of the responding party’s
     evidentiary submission.

     The parties must file and brief all dispositive motions consistent with
     Appendix II which is attached to the court’s initial order.

     The court recognizes that Appendix II addresses only motions for summary
     judgment. If the parties file a dispositive motion other than one for
     summary judgment, the parties must comply with Appendix II to the extent
     practicable.

5.   Extensions: Parties requesting an extension of any deadline must file a
     motion at least one week before the deadline, and must show good cause for
     the extension. Good cause includes, at a minimum, a description of why the
     party or parties cannot meet the existing deadline.

6.   Mediation: Unless a party objects, the court will enter an order referring
     the parties to mediation and setting a deadline by which mediation must
     occur. Objections to mediation should be included in the joint status report
     as described in paragraph seven.

                                       3
       Case 4:19-cv-01120-ACA Document 20 Filed 09/30/19 Page 4 of 5




      As a general rule, if the court refers the case to mediation, the court will not
      stay discovery and dispositive motion deadlines. The court has extended the
      deadline for dispositive motions in contemplation of mediation.

7.    Joint Status Report: The parties shall file a joint status report on or before
      March 18, 2020.

      The status report should state whether the parties object to mediation and
      include enough information to allow the court to understand the nature of the
      case, its current status, including any pending motions, and any current or
      anticipated problems in preparing the case for trial. Specifically, the court
      should be advised of the pertinent issues and the parties’ positions as to
      those issues. The status report should not be used to argue the party’s case,
      or to present all possible legal theories; instead, the report should apprise the
      court of the case and current issues affecting trial preparation, including the
      status of critical discovery.

8.    Status Conference: If the parties object to mediation in the joint status
      report, the court will set the case for a status conference approximately two
      weeks after the submission of the joint status report. If the parties do not
      object to mediation and the court refers them to mediation, the parties must
      submit, within a week of the completion of mediation, a joint status report
      informing the court whether mediation was successful. If mediation is not
      successful, the court will set a status conference by separate order.

      Additional conferences, including a pretrial conference, will be scheduled as
      needed by separate order. Due dates for lists of trial witnesses, exhibits, and
      objections under Federal Rule of Civil Procedure 26(a)(3) shall be
      established in a separate pretrial order.
9.    Trial: The parties shall be ready for trial in March 2021, to be scheduled by
      separate order.

10.   Oral Argument: If a party wants oral argument on motion, the party must
      clearly indicate that request in the motion. In the interest of exposing less
      experienced attorneys to oral argument, the court will, in addition to its other
      considerations, take into consideration whether an attorney with less than
      five years’ experience will be arguing before the court. If the court grants
      the request for oral argument and one of the attorneys has less than five


                                          4
 Case 4:19-cv-01120-ACA Document 20 Filed 09/30/19 Page 5 of 5




years’ experience, the court will give the parties additional time for
argument in order to provide an experienced attorney the opportunity to
supplement the less experienced attorney’s argument.


           DONE and ORDERED this September 30, 2019.



                           _________________________________
                           ANNEMARIE CARNEY AXON
                           UNITED STATES DISTRICT JUDGE




                                5
